Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 19, 2021 has been entered.  Claims 1-2 are currently pending.
The drawings received on May 19, 2021 are acceptable.  The previous objection has been withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  There appears to be a typographical error in line 6 of the claim.  The Examiner suggests amending the claim to recite “…the tapered head being [[hided]] hidden in the catheter sheath” in line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite: “wherein by controlling the catheter sheath to slide toward the front-end portion of the catheter, the tapered head being hided in the catheter sheath, and the tapered head being exposed out of the catheter sheath by controlling the catheter sheath to slide away from the front-end portion of the catheter”.
There is support for the catheter sheath being controlled to hide the helical structure of the catheter and the helical structure being exposed out of the catheter sheath by controlling the catheter sheath to slide away from the front-end portion of the catheter (see for example Figs 5, 6, 7, 11, and para [0029, 0031, 0032]).  However, there is insufficient support in the disclosure for the sheath sliding to cover or uncover the tapered head as presently claimed.
Claim 2 is rejected due to its dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a top end of the guide wire extending out of the tapered head via an internal of the catheter”.  The clause appears to be incomplete and the examiner suggests amending the claim to recite what internal portion of the catheter the guide wire extends from, such as via an internal lumen of the catheter.  
Claim 1 has additionally been amended to recite: “wherein a balloon catheter is allowed to be moved starting from the top end of the guide wire and then ending at the tail end of the guide wire”.  It is unclear from the wording of the claim if Applicant is intending to positively recite the balloon catheter or if a balloon catheter is capable of being advanced over the guidewire.
Claim 2 is rejected due to its dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGhie (US 2011/0160755, hereinafter “McGhie”).  Regarding claim 1, McGhie discloses a catheter device (Figs 4-11), comprising: 
	a catheter (12), having a front-end portion (distal segment 16) and a tail-end portion (proximal segment 14) (Fig 1; para [0019]); 
	a catheter sheath (second sheath 18), being sleeved on the catheter and slidable (para [0019]); 

  	wherein by controlling the catheter sheath (18) to slide toward the front-end portion of the catheter (12) (relative movement of catheter 12 and sheath 18), the tapered head being hidden in the catheter sheath (Fig 5 shows helical structure completely hidden by the sheath 18, but a user is fully capable of further sliding sheath 18 toward front end of catheter 12 to hide the tapered head by rotating handle 34), and the tapered head being exposed out of the catheter sheath by controlling the catheter sheath to slide away from the front-end portion of the catheter (Figs 7-8) (advance/retract sheath 18 by rotating handles 34 and 36 with respect to one another – para [0020]); 
	a guide wire (60; para [0019] – not shown in Fig 1; para [0028-0029] – Figs 4-6), being disposed in the catheter (12), and a top end of the guide wire extending out of the tapered head via an internal lumen of the catheter (through guide wire lumen 34 – para [0019]; Fig 5, para [0029] – guide wire 60 positioned in vessel and catheter 12 slid over the guide wire 60);
	a rotary member (rotatory handle 34), being connected to the tail-end portion (proximal segment 14 of catheter 12) (para [0020]), and the other end (proximal end of guide wire distal of manipulation handle) of the guide wire (60) passing through the rotary member (Fig 7; para []); and 
	a helical structure (52), being formed on one side of the front-end portion (distal segment 16 of catheter 12) (para [0021]), 
	wherein a balloon catheter (catheter 212 with angioplasty balloon 214) is allowed to be moved starting from the top end (proximal end) of the guide wire and then ending at the tail end 

	Regarding claim 2, McGhie discloses a method of performing an angiography using the catheter of claim 1, comprising the steps of filling a contrast agent into the catheter (12) and then injecting the contrast agent into a blood vessel through the tapered head (para [0035] – contrast agent supplied through guide wire lumen 34, which extends through catheter, including the tapered head 24).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional relevant prior art includes: Root et al. (US 2016/0101262), Terashi et al. (US 2007/0088230), and Anwar et al. (US 2007/0032808).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771